       Case 5:20-cv-00136-TES-CHW Document 10 Filed 08/18/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


RICHARD E. COLE,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.                                                       5:20-cv-136-TES-CHW
Sheriff DAVID DAVIS,

        Defendant.


                                           ORDER


        Plaintiff Richard E. Cole, a pretrial detainee at the Bibb County Law Enforcement

 Center in Macon, Georgia filed a 42 U.S.C. § 1983 action and moved to proceed in forma

 pauperis. [Doc. 1]; [Doc. 2]; [Doc. 7]. On June 30, 2020, the Court granted Plaintiff’s

 motion to proceed in forma pauperis and ordered him to pay an initial partial filing fee in

 the amount of $36.14. [Doc. 8]. Plaintiff failed to pay this amount or otherwise respond

 to the Order. On July 28, 2020, the Court ordered Plaintiff to show cause why his case

 should not be dismissed for failure to prosecute or comply with the Court’s June 30,

 2020 Order. [Doc. 9]. Plaintiff has not paid the initial partial filing fee as ordered by the

 Court or otherwise responded to the July 28, 2020 Order to show cause.

        Due to Plaintiff’s failure to follow the Court’s Orders and prosecute this action,

 the case is hereby DISMISSED WITHOUT PREJUDICE. Fed. R. Civ. P. 41(b); Brown v.

 Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (first citing
      Case 5:20-cv-00136-TES-CHW Document 10 Filed 08/18/20 Page 2 of 2



Fed. R. Civ. P. 41(b) and then citing Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541,

544 (5th Cir. 1978)) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”).

       SO ORDERED, this 18th day of August, 2020.


                                           S/Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
